                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION

STEVE GOODWIN,                                )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )          CV 118-175
                                              )
FLOCO FOODS, INC.,                            )
                                              )
              Defendant.                      )
                                         _________

                                         ORDER
                                         _________

       A conflict of interest requires recusal of the undersigned and reassignment of the case

by Chief United States District Judge J. Randal Hall.

       SO ORDERED this 7th day of November, 2018, at Augusta, Georgia.
